Citation Nr: 0924881	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
right knee post-operative anterior cruciate ligament (ACL) 
repair with instability in excess of 20 percent for the 
period prior to July 14, 2005, and in excess of 10 percent 
for the period from July 14, 2005.   

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right knee, for the period 
from July 14, 2005.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1992 and June 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

As will be discussed in more detail below, the Veteran 
appealed a November 1992 RO decision assignment of initial 
rating for right knee disability (post-operative ACL repair 
with instability); therefore, the entire initial rating 
appeal period beginning March 2, 1992 is before the Board.  
Although in a subsequent rating decision in April 1993 the RO 
assigned a higher initial disability rating of 20 percent for 
post-operative right knee disability (thinking it was 
addressing a January 1993 increased rating claim rather than 
initial rating appeal from the November 1992 rating 
decision), the initial rating appeal had been perfected.  The 
April 1993 rating decision rated the post-operative knee 
disability as 20 percent disabling since March 1992 under 
Diagnostic Code 5257 (knee impairment that includes recurrent 
subluxation or lateral instability).

In a June 2006 rating decision, in response to the Veteran's 
assertion that his right knee disability had increased in 
severity, the RO granted a separate 10 percent rating for 
arthritis of the right knee, effective from July 14, 2005, 
under Diagnostic Codes 5010 (traumatic arthritis) and the 
related code for rating on limitation of motion, Diagnostic 
Code 5260 (limitation of leg flexion). 


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from March 
2, 1992, the Veteran's right knee post-operative ACL repair 
with instability has more nearly approximated moderate 
recurrent subluxation or lateral instability.  

2.  For the entire initial rating period from July 14, 2005, 
X-ray evidence shows right knee arthritis with noncompensable 
limitation of flexion and extension, and no evidence of 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the initial rating appeal period from July 14, 2005, 
the criteria for a higher initial rating of 20 percent have 
been met for post-operative right knee instability; the 
criteria for a higher initial rating than 20 percent have not 
been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).  

2.  For the initial rating period from July 14, 2005, the 
criteria for a rating in excess of a 10 percent for arthritis 
of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 has been recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
right knee disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In the case at hand, the Veteran's claim was initially 
adjudicated before the enactment of the VCAA in November 
2000.  The notice required by the VCAA and the implementing 
regulation was provided in the form of October 2005 and April 
2006 letters from the RO to the appellant and his 
representative.  He was informed of the evidence that would 
be pertinent and requested to submit such evidence or to 
provide the information and any authorization necessary for 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board finds that this letter put him on notice of the fact 
that he should submit any pertinent evidence.

Regarding the Veteran's initial rating appeal, in response to 
a July 2005 statement, the Veteran was sent VCAA notice 
letters in October 2005 and April 2006 that notified him of 
the evidence necessary to substantiate his claim, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran 
was provided with additional and even more specific notice 
regarding ratings in a letter mailed to him in April 2008.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs).  In addition, VA examinations were 
provided in June 1992 and May 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.  No further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claim.

Rating Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  All 
reasonable doubt is resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating 
with impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The evaluation of the same disability or the same 
manifestations of the disability under different diagnoses is 
to be avoided. 38 C.F.R. § 4.14.  To do so is to 'pyramid' 
the ratings.  In cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate 
and distinct manifestations", permitting separate ratings.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.

The Board has considered the entire period of claim to see if 
the evidence warrants the assignment of different ratings for 
different periods of time during these claims a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
VA General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 or DC 5259 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  VA's 
General Counsel has more recently held that separate ratings 
are also available for limitation of flexion and limitation 
of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of a leg warrants a noncompensable (0 
percent) evaluation when flexion is limited to 60 degrees.  A 
10 percent evaluation is appropriate if flexion is limited to 
45 degrees.  A 20 percent evaluation is assigned if flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Limitation of extension of a leg is noncompensable (0 
percent) when extension is limited to 5 degrees.  It also 
warrants a 10 percent evaluation when it is limited to 10 
degrees.  A 20 percent evaluation when it is limited to 15 
degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259. 

Initial Rating of Instability of the Right Knee

When, as here, the Veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In May 2007, the Veteran's representative noted that the 
Veteran had timely appealed a November 1992 RO decision to 
the Board but the case was never forwarded to the Board.  The 
claims file shows that the Veteran filed a notice of 
disagreement in December 1992 with the RO's November 1992 
decision that initially evaluated the Veteran's right knee 
disability as 10 percent disabling.  A statement of the case 
was issued in February 1993, and the Veteran filed a timely 
Form 9 in March 1993.  

The Veteran subsequently received a personal hearing at the 
RO.  Following the hearing, in an April 1993 decision, the RO 
granted a higher initial rating of 20 percent for the 
Veteran's right knee status post ACL repair with instability, 
effective March 2 1992.  In its decision, as well as in an 
April 1993 letter, the RO explained that this decision was 
considered to be a grant of the benefits sought on appeal, 
and the appeal was never forwarded to the Board.  Despite the 
grant of the subsequent higher initial evaluation of 20 
percent, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  
The entire appeal period is before the Board because the 
appeal was not granted in full or withdrawn by the Veteran.

Recently, in July 2005, the Veteran indicated that a higher 
rating for his service-connected post-operative right knee 
disability should be granted, contending that the right knee 
disability had increased in severity.  The RO issued a 
decision in December 2005, continuing the previous 20 percent 
rating under Diagnostic Code 5257.  

(After the Veteran received a VA examination, the RO issued a 
new decision in June 2006, granting a separate rating for 
arthritis of the Veteran's right knee.  The Veteran's 
separated disability of arthritis of his right knee will be 
addressed below.)  

In the same decision in June 2006, the RO seems to have 
reduced the Veteran's prior 20 percent rating for instability 
of the right knee to a 10 percent rating.  

After reviewing the evidence, the Board finds that a higher 
rating 20 percent rating is warranted for post-operative ACL 
repair with instability for the initial rating period from 
July 14, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In March 1992, the Veteran claimed that he had pain and loss 
of range of motion of his right knee.  The service treatment 
records show that he injured his knee in the Philippines.  
During service he underwent three operations of his right 
knee.  Upon examination by the Medical Evaluation Board in 
December 1991, the Board found that he had persistent right 
knee limitation of motion with negotiating ladders and pain 
on attempting kneeling.  Extension was limited by five 
degrees.  Flexion was limited by 20 degrees.  There was 
ligament stability, no effusion, or areas of localized 
tenderness.  The Board concluded that the Veteran could not 
be fit for world-wide duty, nor perform the duties of his MOS 
due to limited function and pain with kneeling and ladder 
climbing.  The Veteran was released from active duty under 
the early separation program.  

A June 1992 X-ray report states that the Veteran had 
narrowing of the knee joint compartment that was most 
pronounced in the lateral compartment.  The report also 
states that there was a surgical screw transfixing the 
lateral femoral epicondyle and also one transfixing the 
tibial tubercle.  The X-ray also showed spurring of the 
femoral condyles and tibial plateau.  

A June 1992 VA examination stated that there was atrophy of 
the right thigh and a long scar.  The examiner did not find 
subluxation or lateral instability of his knee and no 
crepitation was noted.  The examiner seems to have reversed 
the flexion and extension degrees in the chart in the report; 
therefore, the Veteran's flexion was to 120 degrees and 
extension was to 5 degrees.  The Veteran complained of pain 
and stiffness in the knee.  

A March 1993 MRI report of the right knee diagnosed the right 
knee as status post lateral meniscectomy with just a small 
portion of the posterior horn of the medial meniscus 
remaining.  The right knee was also status post anterior 
cruciate ligament reconstruction.  Fluid was found in the 
joint spaces which appeared to be some disruption of the 
anterior cruciate ligament in the area of the entrance into 
the tibial tunnel.  There may have been a loose body in the 
knee as well.  

During the September 1993 hearing, the Veteran reported that 
he wears a knee brace during the day.  He noted that his knee 
will lock and give way periodically and that he felt his knee 
was unstable.  He stated that his knee was swollen by the end 
of the day.  He also reported pain at night.  Following the 
hearing, the RO granted the Veteran a 20 percent rating 
beginning the date of his claim, March 2, 1992.

In May 2006, the Veteran was afforded a new examination to 
determine the current severity of his right knee disability.  
The Veteran reported pain, weakness in the knee, stiffness 
and swelling, but no locking or giving way.  The Veteran 
takes Tylenol for pain.  The Veteran reported that he has 
flare-ups on and off and that damp weather, sports, and long 
walks aggravated his condition.  The Veteran noted that his 
pain increases during flare-ups and range of motion is 
limited by 50 percent.  The Veteran was not using crutches, 
brace or cane.  There was no dislocation.  The Veteran's knee 
condition did not affect his occupation because he is doing a 
sedentary job.  

Upon examination in May 2006, flexion was to 130 degrees, and 
extension was full.  He had pain at 130 degrees.  After 
repeated movement, pain increased and range of motion was 
additionally limited by 10 degrees.  The examiner noted that 
there was mild increase in weakness, fatigue and lack of 
endurance in the right knee but pain was the major functional 
impact.  The examiner stated that there was objective 
evidence of painful motion, swelling, edema, mild effusion 
and mild instability.  There was no objective evidence of 
weakness, mild tenderness on the posterior aspect of both 
knees, no redness and no heat.  His gait was antalgic, but 
there was no ankylosis.  Measurement of the knee and the 
quadriceps showed that he has no muscle weakness or atrophy 
of the quadriceps muscles, but there was swelling of the 
right knee compared to the left knee.  In terms of stability, 
there was 5 degrees varus laxity of the right knee.  Anterior 
and posterior cruciate ligament is almost intact except 
weakly positive right knee, but none in the left knee.  
Lachman and drawer sign tests were almost negative.  Medial 
and lateral meniscus show there is tenderness on the right 
knee on the medial joint line, but laterally there was none.  
The McMurray test could not be done in the right knee due to 
pain.  The VA examiner diagnosed the Veteran with moderate 
post traumatic degenerative arthritis of the right knee.  He 
also noted that the right knee is status post two 
arthroscopic surgeries.  The May 2006 X-ray report of the 
right knee stated that the Veteran has osteoarthritis of his 
right knee, and is status post ACL repair without apparent 
complications.

An August 2001 private treatment record only shows treatment 
for the Veteran's left knee disability, and therefore is not 
relevant to his claim.

After reviewing the evidence that reflects on the entire 
initial rating appeal period, the Board also finds that the 
criteria for a higher initial rating than 20 percent for 
post-operative right knee instability have not been met for 
any period of initial rating from March 2, 1992.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The Veteran's right knee was 
originally evaluated as 20 percent disabling, which 
represents moderate instability under Diagnostic Code 5257.  
The weight of the evidence shows that the Veteran has not for 
any period had severe recurrent subluxation or lateral 
instability of the right knee.  Although the Veteran wore a 
brace at the time of the September 1993 hearing, the Veteran 
reported that his knee only gave way occasionally.  For these 
reasons, an initial rating higher than 20 percent for 
instability of the right knee for any period of initial 
rating appeal is not warranted.  

Rating Arthritis of the Right Knee

In July 2005, the Veteran wrote that he wanted a higher 
rating for his right knee disability, contending that the 
right knee disability had worsened.  In June 2006, following 
a VA examination, the RO granted the Veteran a separate 
disability rating for right knee arthritis, effective from 
July 14, 2005.  The Board agrees that a separate rating for 
arthritis of the right knee should have been assigned; 
however an initial disability rating in excess of 10 percent 
for arthritis is not warranted for any period of appeal since 
July 14, 2005.

Although there is a diagnosis in a July 1991 service 
treatment record for degenerative joint disease of the right 
knee, there was no X-ray evidence.  A July 1988 X-ray report 
showed subchondral sclerosis, medial tibial plateau that is 
usually associated with early degenerative change.  However, 
in April 1990, an X-ray report states that the lateral joint 
space appeared to be somewhat narrower than the medial but 
bony structures appeared to be fairly normal.  Also, no 
arthritis was found on the June 1992 X-ray report for the 
right knee.  The Board does not find that there is definitive 
X-ray evidence of arthritis of the Veteran's right knee. 
Therefore, a separate rating for arthritis before July 14, 
2005 is not warranted.

The May 2006 VA examiner found that there was objective 
evidence of painful motion, swelling, edema, and mild 
effusion associated with right knee arthritis.  The Veteran 
also reported pain, weakness in the knee, stiffness and 
swelling.  The Veteran stated that he had flare-ups on and 
off.  

The most severe right knee limitation of motion during the 
appeal period was measured at the Veteran's June 1992 VA 
examination, when flexion was to 120 degrees and extension 
was to 5 degrees.  During that same examination, the Veteran 
was able to squat to 140 degrees.  There was no evidence of 
additional loss of motion upon repetitive testing.  

A May 2006 X-ray report shows that the Veteran has 
osteoarthritis of his right knee.  During the May 2006 
examination, flexion was to 130 degrees and extension was 
full.  After repetitive motion, the right knee pain increased 
and range of motion was additionally limited.  The examiner 
noted mild increase in weakness, fatigue and lack of 
endurance.  Pain had the major functional impact.     

After a review of the evidence, the Board finds that, for the 
initial rating period from July 14, 2005, the criteria for a 
rating in excess of a 10 percent for arthritis of the right 
knee have not been met.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5003.    Because a 10 percent initial rating for 
arthritis has been assigned for the Veteran's arthritis of 
the right knee (a major joint) and because there has been no 
evidence of incapacitating exacerbations, there is no basis 
for a higher disability rating than 10 percent for arthritis 
under Diagnostic Codes 5010-5003.  38 C.F.R. § 4.71a.  The 
Veteran's arthritis with noncompensable limitation of motion 
is appropriately rated under Diagnostic Codes 5010-5003 as 10 
percent disabling.

The evidence does not demonstrate that a compensable rating 
is warranted for right knee arthritis based on limitation of 
motion of the right knee.  The evidence does not show that 
for any period the right knee arthritis more nearly 
approximated limitation of flexion limited to 30 degrees, as 
required for a 20 percent evaluation under Diagnostic Code 
5260; or extension limited to 15 degrees, as required for a 
20 percent evaluation under Diagnostic Code 5261; or both 
flexion limited to 45 degrees with extension limited to 10 
degrees, as required for separate 10 percent ratings based on 
both flexion and extension.  38 C.F.R. § 4.71a.  For these 
reasons, the Board finds that a higher initial disability 
rating than the initially assigned 10 percent rating for 
arthritis of the right knee is not warranted for any period 
of initial rating appeal from July 14, 2005.  

The Board has considered other potentially applicable rating 
criteria to determine whether a higher disability rating than 
10 percent for right knee arthritis is warranted, but finds 
no other appropriate rating criteria that warrant a higher 
disability rating than 10 percent for any period of initial 
rating for right knee arthritis from July 14, 2005.  For 
example, the Veteran does not have ankylosis of the right 
knee.  Therefore Diagnostic Code 5256 is not for application.  

Under Diagnostic Code 5258, the highest rating assigned is a 
20 percent rating.  Therefore, assigning ratings under these 
diagnostic codes will not provide the Veteran a higher rating 
for his disability, and a separate rating under these codes 
would be considered pyramiding, in violation of 38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation under 
different diagnoses are to be avoided).  See also Esteban.   
"Locking" is already considered under the Diagnostic Code 
5257 because subluxation is taken into consideration.  The 
post-operative ACL repair with instability is also analogous 
to dislocated semilunar cartilage, so may not be also 
considered as part of right knee arthritis.

Diagnostic Code 5262 and 5263 are also not for application.  
The Veteran does not have nonunion of the tibia and fibula 
requiring a brace or genu recurvatum.  Although the Veteran 
reported wearing a brace during the April 1993 hearing, there 
is no evidence that he wore a brace because of malunion of 
the tibia and fibula.  Furthermore, the Veteran did not 
report wearing a brace in the May 2006 examination.  



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008). The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under 
Diagnostic Codes that evaluate arthritis and severity of knee 
injuries, including limitation of motion of the knee, knee 
subluxation and instability.  The diagnostic codes 
essentially take into account 


the pain and limitation of motion and function reported in 
the record, including limitations due to such factors as 
weakened movement, excess fatigability, incoordination, or 
pain.  As such, the schedule is adequate to evaluate the 
disability, and referral for consideration of an 
extraschedular rating is not warranted.

	
ORDER

A higher initial disability rating of 20 percent for 
instability of the right knee, for the period from July 14, 
2005, is granted.

A higher initial disability rating than 10 percent for 
arthritis of the right knee, for the period from July 14, 
2005, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


